          Case 4:20-cv-00999-DPM Document 24 Filed 06/15/21 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

JOHN LEE BLACK, SR.
ADC #145623                                                      PLAINTIFF

v.                          No. 4:20-cv-999-DPM

SHANE JONES, Sheriff, Pope
County Detention Center; ROWDY
SWEET, Captain, Pope County Detention
Center; and BLAKE WILSON, Chief,
Pope County Detention Center                                 DEFENDANTS

                                   ORDER
     1.       The Court withdraws the reference.
     2.       Black hasn't responded to Defendants' motion to dismiss or
the Court's 10 May 2021 Order;            instead, his mail is being returned
undelivered.      Docs. 16, 19, 20 & 23.     His complaint will therefore be
dismissed without prejudice. LOCAL RULE 5.5(c)(2). Motion to dismiss,
Doc.16, denied without prejudice as moot.          An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith.     28 U.S.C. § 1915(a)(3).
     So Ordered.

                                             D .P. Marshall Jr.
                                             United States District Judge
